As filed with the Securities and Exchange Commission on September 24, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STARTECH ENVIRONMENTAL CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-286576 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 88 Danbury Road, Suite 2A Wilton, Connecticut (203) 762-2499 (Address of principal executive office) 06897-2525 (zip code) Startech Environmental 401(k) Plan (Full Title of the Plan) Joseph F. Longo, Chairman, President& CEO Startech Environmental Corporation 88 Danbury Road, Suite 2A Wilton, Connecticut 06897-2525 (203) 762-2499 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Scott S. Rosenblum, Esq. Peter J. Scanlon Kramer Levin Naftalis & Frankel LLP Vice President & Chief Financial Officer 1177 Avenue of the Americas New York, New York 10036 88 Danbury Road, Suite 2A Wilton, Connecticut 06897-2525 Phone (212) 715-9100 Phone (203) 762-2499 Fax (212) 715-8000 Fax (203) 761-0839 CALCULATION OF REGISTRATION FEE Title of each class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock 1,000,000 $2.03 $2,030,000 $62.32 In addition, pursuant to Rule 416(c) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers an indeterminate amount of interest to be offered or sold pursuant to the employee benefit plan described herein. (1) Includes an indeterminate number of additional shares that may be issued to adjust the number of shares issued pursuant to the employee benefit plan described herein as the result of any future stock split, stock dividend or similar adjustment of Startech’s outstanding common stock. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended.The Proposed Maximum Offering Price Per Share is based upon the average of the high and low prices of Registrant’s common stock on the Over-The-Counter Bulletin Board on September 21, 2007, which is within five (5) business days prior to the date of this Registration Statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. Startech Environmental Corporation (the “Registrant”) hereby incorporates by reference in this Registration Statement the following documents: (a)The Registrant’s Annual Report on Form 10-K for the fiscal year ended October 31, 2006, which contains audited consolidated financial statements for the most recent fiscal year for which such statements have been filed; (b)All other reports filed by the Registrant pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the end of the fiscal year covered by the Annual Report on Form 10-K referred to in paragraph (a) above; (c)The description of Startech’s common stock, which is contained in a registration statement filed by the Registrant on Form S-1 with the Commission on June 1, 2007, registration number 333-143478. In addition, all documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, as amended, prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered hereby have been sold or which deregisters all such securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Item 4.Description of Securities. Not applicable. Item 5.Interest of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers. The Registrant’s Bylaws contain provisions permitting indemnification of its directors to the fullest extent permitted by the Colorado Business Corporation Act. These provisions may have the practical effect of eliminating the ability of shareholders to collect monetary damages from directors. The Registrant believes that these provisions will assist it in attracting and retaining qualified individuals to serve as directors. There are also agreements indemnifying the Registrant’s officers to the same extent that directors are indemnified by the Registrant’s Bylaws. Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits. Exhibit Number
